 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
12                              FRESNO DIVISION
13
14
     DEBORAH LYNN PIPER,                      )   Case No.: 1:18-cv-01533-JDP
15                                            )
                  Plaintiff,                  )   STIPULATION AND ORDER TO
16                                            )   EXTEND BRIEFING SCHEDULE
           vs.                                )
17                                            )   (SECOND REQUEST)
     ANDREW M. SAUL,                          )
18   Commissioner of Social Security,         )
                                              )
19                Defendant                   )
                                              )
20                                            )
21         TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE
22   JUDGE OF THE DISTRICT COURT:
23         The parties, by and through their respective counsel, hereby stipulate to
24   extend the time in which plaintiff must file her opening brief for a period of seven
25   days from July 31, 2019, to and including August 7, 2019, and that all subsequent
26   deadlines set forth in the scheduling order, Doc. No. 5, are extended accordingly.
27
                                              -1-
28
 1            This second request is made on behalf of counsel for plaintiff. Counsel has
 2   had an unanticipated increase in workload due to having to cover for another
 3   attorney who has been off on medical leave. Counsel apologizes to the court for
 4   the delay. Counsel does anticipate that he will be able to file the opening brief well
 5   within the seven extra days requested. On behalf of counsel for plaintiff, the
 6   parties respectfully request the granting of this request for the proper briefing of
 7   this matter.
 8            IT IS SO STIPULATED.
 9   DATE: July 31, 2019                Respectfully submitted,
10                                      LAW OFFICES OF LAWRENCE D. ROHLFING
11                                           /s/ Young Cho
                                    BY: _________________________
12                                     Young Cho
                                       Attorney for plaintiff DEBORAH LYNN PIPER
13
14
     Date: July 31, 2019                McGREGOR W. SCOTT
15                                      United States Attorney
16
17                                 BY: /s/ Marcelo N. Illarmo
18                                     MARCELO N. ILLARMO
                                       Special Assistant United States Attorney
19                                    Attorneys for Defendant ANDREW M. SAUL,
                                      Commissioner of Social Security (Per email
20                                    authorization)

21                                           ORDER
22            The parties’ stipulation for extension is approved.
23   IT IS SO ORDERED.
24
25   Dated:     August 2, 2019
                                                   UNITED STATES MAGISTRATE JUDGE
26
27
                                                -2-
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     -3-
28
